Citation Nr: 1000858	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from January 1974 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision that, 
in pertinent part, determined that new and material evidence 
had not been received to reopen claims for entitlement to 
service connection for bilateral hearing loss and for 
hypertension.  

In an April 2009 decision, the Board, in pertinent part, 
reopened the Veteran's claims for entitlement to service 
connection for bilateral hearing loss and for entitlement to 
service connection for hypertension, and remanded the claims 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

This case was previously remanded by the Board in April 2009, 
partly to schedule the Veteran for VA audiological and 
cardiovascular examinations to determine the nature and 
likely etiology of his bilateral hearing loss and his 
hypertension, respectively.  In June 2009, the Veteran was 
scheduled for the VA examinations.  There is a notation in 
the record that the Veteran failed to report for the 
examinations.  

The Board observes that in a recent January 2008 statement, 
the Veteran listed his address as on [redacted] in Salem, 
Virginia.  Subsequent correspondence, as well as the April 
2009 Board decision/remand, were all sent to the Veteran at 
that location.  The Board notes that following the April 2009 
Board decision/remand, the RO sent notice to the Veteran of 
the June 2009 examinations, as well as a July 2009 
supplemental statement of the case, to the address on [redacted] 
[redacted] in Salem, Virginia.  The July 2009 supplemental 
statement of the case was returned to the RO as "unable to 
forward, return to sender".  

In August 2009, the RO contacted the Salem VA Medical Center 
Federal Credit Union to obtain the Veteran's address.  A 
September 209 response was received indicating that the 
Veteran currently resided on [redacted] in Salem, 
Virginia.  In October 2009, the RO forwarded a copy of the 
July supplemental statement of the case to the Veteran at the 
address on [redacted] in Salem, Virginia, and advised him 
of the address problem.  

The Board observes that the United States Court of Appeals 
for Veteran's Claims (Court) has held that the burden was 
upon VA to demonstrate that notice was sent to the claimant's 
last address of record and that the claimant lacked adequate 
reason or good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet.App. 262, 265 (1993).  
Although, in dicta, the Court stated that in the normal 
course of events it was the burden of the veteran to keep the 
VA apprised of his whereabouts, and that if he did not do so 
there was no burden on the VA to turn up heaven and earth to 
find him before finding abandonment of a previously 
adjudicated benefit.  Id.  The Court has also held that the 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  The Board notes that, 
in this case, it appears that the notice of the June 2009 
examinations may have been sent to the wrong address.  
Additionally, the Veteran's representative has alleged that 
the RO failed to advise the Veteran that he had failed to 
report for the VA examinations.  The representative 
specifically requested that the case be remanded in order for 
the Veteran to be scheduled for new examinations and for him 
to be advised of those examinations at the address on 
[redacted] in Salem, Virginia.  

In the April 2009 remand the Board discussed the Veteran's 
service treatment records and post-service VA treatment 
records.  The Board indicated that the Veteran had not been 
afforded respective VA examinations with etiological opinions 
after a review of the entire claims folder as to his claims 
for service connection for bilateral hearing loss and for 
hypertension.  Therefore, given the circumstances noted above 
(that an incorrect address was the factor that prevented the 
Veteran from appearing for examination), the Board finds that 
such examinations directed in the prior remand should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  See also 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board regrets 
that a further remand is necessary in this case.  

Prior to the examinations, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the Veteran at his current 
address, and ask the Veteran to identify 
all medical providers who have treated him 
for bilateral hearing loss and 
hypertension since his separation from 
service.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, VA treatment records since 
October 2007 should be obtained.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss.  Send notice of 
the date and location of the examination 
to the Veteran at his current address.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
conduct an audiological evaluation, 
including speech recognition testing, to 
determine whether the Veteran currently 
experiences hearing loss.  If current 
hearing loss is identified, the examiner 
should indicate whether it is at least as 
likely as not (50 percent or greater 
possibility) that any current hearing loss 
was incurred in service or is the result 
of exposure to acoustic trauma during the 
Veteran's periods of service.  If the 
examiner finds that any diagnosed 
bilateral hearing loss existed prior to 
service, the examiner should comment on 
whether any such pre-service condition was 
permanently worsened by service.  

3.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed hypertension.  Send notice of the 
date and location of the examination to 
the Veteran at his current address.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of the claims file, examination of the 
Veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is as likely as not (50 
percent or greater probability) that the 
Veteran's hypertension  is etiologically 
related to his periods of service.  

4.  Thereafter, readjudicate the Veteran's 
claims for entitlement to service 
connection for bilateral hearing loss and 
for hypertension.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

